Filed 7/3/14 P. v. Puccetti CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



THE PEOPLE,                                                                                  C073821

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR84100)

         v.

LEONARD ALLEN PUCCETTI,

                   Defendant and Appellant.




         Appointed counsel for defendant Leonard Allen Puccetti has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.)
         Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days has elapsed and we
have received no communication from defendant. Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm the judgment.



                                                             1
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
        On February 1, 2012, defendant was stopped by Police Officer Randall Bassett
while walking on a bike path. Officer Bassett told defendant to keep his hands where
Bassett could see them; defendant did, and Bassett saw defendant’s hand was bleeding
from a fall. Defendant appeared to be under the influence of a controlled substance.
        Defendant admitted to using methamphetamine a couple of days prior. Defendant
also admitted he had a syringe in his shirt pocket and a knife in his waistband. A second
officer arrived; defendant was placed in handcuffs and arrested.
        On May 10, 2012, law enforcement searched defendant’s home pursuant to a
warrant. They found six people in defendant’s home, including Donna Piazza. Piazza
said she had been living there for approximately two weeks. In her room, law
enforcement found: two bags of methamphetamine totaling 3.1 grams, two
methamphetamine pipes, and a digital scale. Piazza admitted selling methamphetamine
from defendant’s home.
        Defendant also was home. Law enforcement searched him and found a
methamphetamine pipe in his shirt pocket. He admitted to selling methamphetamine
from his home more than 20 times in the past month. Defendant also confirmed that
Piazza was also selling methamphetamine from the residence.
        By way of an amended information, the People charged defendant with
maintaining a place for selling or using a controlled substance (Health & Saf. Code,
§ 11366), and possession of paraphernalia (Health & Saf. Code, § 11364.1, subd. (a)).
The People further alleged defendant was previously convicted of a serious or violent
felony (Pen. Code, § 1170.12, subds. (a)-(d)),1 served three prior terms in prison




1   Undesignated statutory references are to the Penal Code.

                                             2
(§ 667.5, subd. (b)), and committed the offenses with which he was charged while he was
out on bail (§ 12022.1).
       Defendant pleaded guilty to maintaining a place for selling or using a controlled
substance. (Health & Saf. Code, § 11366.) Defendant also admitted he was previously
convicted of a serious or violent felony. (§ 1170.12, subds. (a)-(d).) The remaining
charges and allegations were dismissed, including the charges alleged in Tehama County
case No. NCR83479.
       Prior to sentencing, defendant moved the court to withdraw his plea. The trial
court denied the motion and sentenced defendant to an aggregate term of six years in
state prison. The court also awarded defendant 389 days of custody credits and ordered
him to pay various mandatory fines and fees.
       Defendant appeals without a certificate of probable cause.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                       DISPOSITION

       The judgment is affirmed.



                                                       HULL                 , Acting P. J.



We concur:



      MURRAY                , J.



      HOCH                  , J.


                                            3